COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 2-09-230-CV

IN RE MARY T. ARD                                                       RELATOR

                                     ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered Relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, Relator’s petition for

writ of mandamus is denied.

        The clerk of this court is ordered to hand deliver the sealed documents to

the clerk of Probate Court Number One of Tarrant County, Texas, at which time

this court’s order of July 17, 2009 granting Relator’s unopposed motion shall

be vacated.




   1
       … See Tex. R. App. P. 47.4.
     Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                             PER CURIAM


PANEL: LIVINGSTON, DAUPHINOT, and MCCOY, JJ.

DELIVERED: September 3, 2009




                                    2